Name: Council Decision (CFSP) 2016/446 of 23 March 2016 amending and extending Council Decision 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: cooperation policy;  Africa;  European construction;  defence
 Date Published: 2016-03-24

 24.3.2016 EN Official Journal of the European Union L 78/74 COUNCIL DECISION (CFSP) 2016/446 of 23 March 2016 amending and extending Council Decision 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 January 2013, the Council adopted Decision 2013/34/CFSP (1) on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali). (2) On 18 February 2013, the Council adopted Decision 2013/87/CFSP (2) on the launch of EUTM Mali. (3) Following the Strategic Review, the Political and Security Committee recommended that the mandate of EUTM Mali be adapted and extended by a period of 2 years, until 18 May 2018. (4) It is also necessary to lay down the financial reference amount intended to cover the expenditure related to EUTM Mali for the period from 19 May 2016 until 18 May 2018. (5) Decision 2013/34/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2013/34/CFSP is amended as follows: (1) in Article 1, paragraphs 1 and 2 are replaced by the following: 1. The Union shall conduct a military training mission in Mali (EUTM Mali), to provide, military and training advice to the Malian Armed Forces (MAF) operating under the control of legitimate civilian authorities, in order to contribute to the restoration of their military capacity with a view to enabling them to conduct military operations aiming at restoring Malian territorial integrity and reducing the threat posed by terrorist groups. EUTM Mali shall not be involved in combat operations. Its actions shall extend up to the river Niger Loop, including the municipalities of Gao and Timbuktu. 2. The objective of EUTM Mali shall be to respond to the operational needs of the MAF through the provision of: (a) training support for the benefit of the MAF; (b) training and advice on command and control, logistical chain and human resources, as well as training on International Humanitarian Law, protection of civilians and human rights; (c) a contribution, upon Malian request and in coordination with MINUSMA, to the Disarmament, Demobilisation and Reintegration process framed by the Peace Agreement, through the provision of training sessions in order to facilitate the reconstitution of inclusive Malian Armed Forces; (d) support to the G5 Sahel process, within the activities of EUTM Mali in support of the MAF, by contributing to enhancing coordination and interoperability with the G5 Sahel national armed forces.; (2) in Article 10, paragraph 2 is replaced by the following: 2. The financial reference amount for the common costs of EUTM Mali for the period from 19 May 2016 to 18 May 2018 shall be EUR 33 400 000. The percentage of the reference amount referred to in Article 25(1) of Council Decision (CFSP) 2015/528 (*) shall be 60 % and the percentage for commitment referred to in Article 34(3) of that Decision shall be 10 %. (*) Council Decision (CFSP) 2015/528 of 27 March 2015 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) and repealing Decision 2011/871/CFSP (OJ L 84, 28.3.2015, p. 39).;" (3) in Article 12, paragraph 2 is replaced by the following: 2. The mandate of EUTM Mali shall end on 18 May 2018.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 March 2016. For the Council The President A.G. KOENDERS (1) Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (OJ L 14, 18.1.2013, p. 19). (2) Council Decision 2013/87/CFSP of 18 February 2013 on the launch of a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (OJ L 46, 19.2.2013, p. 27).